NUMBER 13-21-00133-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                 IN THE INTEREST OF A.M.A., A CHILD


                   On appeal from the 343rd District Court
                          of Bee County, Texas.


                ORDER TO FILE APPELLANT’S BRIEF
             Before Justices Longoria, Hinojosa, and Tijerina
                            Order Per Curiam

      This cause is before the Court on appellant P.A.’s motion for extension of time to

file her brief. This Court, having fully examined and considered appellant’s motion, is of

the opinion that, in the interest of justice, appellant’s motion for extension of time to file

her brief should be granted pursuant to this order.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals and include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a),
reprinted in TEX. GOV’T CODE ANN., tit.2, subtit. F app. In accordance with the limited time

for consideration of these appeals, this Court requires strict adherence to the briefing

rules in appeals of parental termination cases, such as this appeal, and looks with

disfavor upon the delay caused by requests for extensions of time to file the brief. See

TEX. R. APP. P. 38.6; see also id. R. 28.4.

      Appellant’s motion for extension of time to file her brief is hereby GRANTED, and

appellant is hereby ORDERED to file her appellate brief with this Court on or before 5:00

p.m. on July 6, 2021. Further motions for extension of time will not be favorably

entertained by this Court, absent truly extraordinary circumstances alleged and supported

by appropriate argument, authority, and any necessary evidence.



                                                                       PER CURIAM

Delivered and filed on the
22nd day of June, 2021.




                                              2